501 Pa. 192 (1983)
460 A.2d 754
Glenn R. MOYER, Appellant
v.
William R. DAVIS, Secretary of the Commonwealth of Pennsylvania, and the Committee to Elect Bob Casey State Treasurer.
Supreme Court of Pennsylvania.
Argued May 25, 1983.
Decided May 31, 1983.
Richard J. Orloski, Allentown, for appellant.
Elisabeth S. Shuster, Allen Warshaw, Michael L. Harvey, Deputy Attys. Gen., for appellee.
Before ROBERTS, C.J., and LARSEN, FLAHERTY, McDERMOTT, and ZAPPALA, JJ.


*193 ORDER
PER CURIAM:
Motion to Dismiss Appeal for Mootness denied. Order of the Commonwealth Court affirmed. 67 Pa.Cmwlth. 251, 446 A.2d 1355.
NIX and HUTCHINSON, JJ., did not participate in the consideration of this case.